Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6-13, 15-18 and 20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-9 are allowable because none of the prior art discloses or fairly suggests a testing device, comprising: touch test pads configured to be electrically connected to touch pads in electrical communication with touch signal lines of a touch-sensing unit of a display module; a capacitance measurement circuit configured to measure capacitance between the first power test pad and second power test pad; and a touch testing circuit configured to output touch test signals for testing the touch- sensing unit to the touch test pads, and in the combination as claimed in claim 1. 

Claims 10-13 and 15-17 are allowable because none of the prior art discloses or fairly suggests a testing system, comprising: a testing device, wherein the testing device comprises: touch test pads electrically connected to the touch pads; a capacitance measurement circuit configured to measure capacitance between the first power test pad and second power test pad; and a touch testing circuit configured to output touch test signals for testing the touch- sensing unit to the touch test pads, and in the combination as claimed in claim 10. 

Claims 18 and 20 are allowable because none of the prior art discloses or fairly suggests a testing method using a testing device including touch test pads electrically connected to touch pads of a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY HE whose telephone number is (571)272-2230. The examiner can normally be reached 9:00am--5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMY HE/Primary Examiner, Art Unit 2867